Case 1:17-cv-02897-TWP-MPB Document 97 Filed 04/22/19 Page 1 of 4 PageID #: 2057



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

                                                   )
   COMMON CAUSE INDIANA,                           )
                                                   )
                 Plaintiff,                        )
                                                   )   Case No. 1:17-cv-03936-TWP-MPB
                 v.                                )
                                                   )
   CONNIE LAWSON, in her official capacity         )
   as Secretary of State of Indiana, J. BRADLEY    )
   KING, in his official capacity as Co-Director   )
   of the Indiana Election Division, and           )
   ANGELA M. NUSSMEYER, in her official            )
   capacity as Co-Director of the Indiana          )
   Election Division,                              )
                                                   )
                 Defendants.                       )
                                                   )
   INDIANA STATE CONFERENCE OF THE                 )
   NATIONAL ASSOCIATION FOR THE                    )
   ADVANCEMENT OF COLORED PEOPLE                   )
   (NAACP) and LEAGUE OF WOMEN                     )
   VOTERS OF INDIANA,                              )
                                                   )   Case No. 1:17-cv-02897-TWP-MPB
                 Plaintiffs,                       )
                                                   )
                 v.                                )
                                                   )
   CONNIE LAWSON, in her official capacity         )
   as Secretary of State of Indiana, J. BRADLEY    )
   KING, in his official capacity as Co-Director   )
   of the Indiana Election Division, and           )
   ANGELA M. NUSSMEYER, in her official            )
   capacity as Co-Director of the Indiana
   Election Division,

                 Defendants.


                      JOINT MOTION TO AMEND PROTECTIVE ORDER

         The parties in the above-captioned actions, by their undersigned counsel, jointly move the

  Court to extend the Stipulated Protective Order governing confidential information and

  information not subject to disclosure under Indiana law entered in Common Cause Indiana v.

  Lawson, Case No. 1:17-cv-03936-TWP-MPB, Dkt. No. 65, to include the parties in the related
Case 1:17-cv-02897-TWP-MPB Document 97 Filed 04/22/19 Page 2 of 4 PageID #: 2058



  action Indiana State Conference of the NAACP v. Lawson, Case No. 1:17-cv-02897-TWP-MPB. The

  parties in both actions acknowledge that in the course of discovery or as otherwise necessary to

  litigate this case, they may be required to provide sensitive, private, personal, or other

  information that may be deemed confidential or is otherwise no subject to disclosure under

  Indiana law. A Stipulated Protective Order governing such information has been entered in Case

  No. 1:17-cv-03936-TWP-MPB, Dkt. No. 65. However, the parties in both of the above-captioned

  cases agree that the terms of the original Stipulated Protective Order, id., should be extended to

  include the parties in the related action Case No. 1:17-cv-02897-TWP-MPB in anticipation of

  eventual consolidation of these two cases. Accordingly, all parties have agreed to the terms of

  the Amended Stipulated Protective Order, attached hereto, and believe that there is good cause

  for the Court to enter it as an order.

          WHEREFORE, the parties respectfully request that the Court enter as an order the

  attached Amended Stipulated Protective Order.


  Dated: April 22, 2019

   Attorneys for Common Cause Indiana                   Attorneys for Defendants Connie Lawson, J.
                                                        Bradley King, and Angela M. Nussmeyer

   By:_Sophia Lin Lakin___________________              By: _Jefferson S. Garn__________________
   American Civil Liberties Union                       Office of the Indiana Attorney General
   Sophia Lin Lakin                                     Jefferson S. Garn
   Adriel I. Cepeda Derieux                             Aleksandrina Penkova Pratt
   Dale Ho                                              Diana Moers Davis
   Admitted Pro Hac Vice                                Parvinder Kaur Nijjar
   American Civil Liberties Union                       Rebecca L. McClain
   125 Broad Street, 18th Floor                         Office of the Attorney General
   New York, NY 10004                                   Indiana Government Center South
   Ph: (212) 519-7836                                   302 W. Washington St., 5th Floor
   slakin@aclu.org                                      Indianapolis, IN 46204
   acepedaderieux@aclu.org                              Phone: (317) 234-7119
   dho@aclu.org                                         Fax: (317) 232-7979
                                                        Jefferson.Garn@atg.in.gov


                                                    2
Case 1:17-cv-02897-TWP-MPB Document 97 Filed 04/22/19 Page 3 of 4 PageID #: 2059



   Davis Wright Tremaine LLP                       Aleksandrina.Pratt@atg.in.gov
   Matthew R. Jedreski                             Diana.Moers@atg.in.gov
   Kate Kennedy                                    Parvinder.Nijjar@atg.in.gov
   L. Danielle Toaltoan                            Rebecca.McClain@atg.in.gov
   Admitted Pro Hac Vice
   Davis Wright Tremaine LLP
   1201 Third Avenue, Suite 2200
   Seattle, WA 98101
   Ph: (206) 622-3150
   mjedreski@dwt.com
   kkennedy@dwt.com
   danielletoaltoan@dwt.com

   ACLU of Indiana
   Gavin M. Rose, No. 26565-53
   Stevie Pactor
   ACLU of Indiana
   1031 E. Washington St.
   Indianapolis, IN 46202
   Ph: (317) 635-4105
   grose@aclu-in.org
   spactor@aclu-in.org

   Demos
   Stuart C. Naifeh, admitted pro hac vice
   Demos
   80 Broad Street, 4th Floor
   New York, NY 10004
   Ph: (212) 485-6055
   snafieh@demos.org

   Demos
   Chiraag Bains*
   Admitted Pro Hac Vice
   740 6th Street, NW, 2nd Floor
   Washington, DC 20001
   202/864-2746
   cbains@demos.org
   *Admitted in Massachusetts, not D.C.;
   practice limited pursuant to D.C. App. R.
   49(c)(3).

   William R. Groth, No. 7325-49
   Fillenwarth Dennerline Groth & Towe, LLP
   429 East Vermont Street, Ste 200
   Indianapolis, IN 46202


                                               3
Case 1:17-cv-02897-TWP-MPB Document 97 Filed 04/22/19 Page 4 of 4 PageID #: 2060



   Ph: (317) 353-9363
   wgroth@fdgtlaborlaw.com

   Attorneys for Indiana State Conference of the Attorneys for Defendants Connie Lawson, J.
   NAACP and the League of Women Voters of Bradley King, and Angela M. Nussmeyer
   Indiana

   By:_Eliza Sweren-Becker________________        By: _Jefferson S. Garn__________________
   BRENNAN CENTER FOR JUSTICE                     Office of the Indiana Attorney General
   AT NYU SCHOOL OF LAW                           Jefferson S. Garn
   Myrna Pérez                                    Aleksandrina Penkova Pratt
   Eliza Sweren-Becker                            Diana Moers Davis
   120 Broadway, Suite 1750                       Parvinder Kaur Nijjar
   New York, NY 10271                             Rebecca L. McClain
   (646) 292-8310                                 Office of the Attorney General
                                                  Indiana Government Center South
   QUINN EMANUEL URQUHART &                       302 W. Washington St., 5th Floor
   SULLIVAN, LLP                                  Indianapolis, IN 46204
   Sascha N. Rand                                 Phone: (317) 234-7119
   Ellyde R. Thompson                             Fax: (317) 232-7979
   Ellison Ward Merkel                            Jefferson.Garn@atg.in.gov
   Geneva McDaniel                                Aleksandrina.Pratt@atg.in.gov
   Alexandre J. Tschumi                           Diana.Moers@atg.in.gov
   51 Madison Avenue, 22nd Floor                  Parvinder.Nijjar@atg.in.gov
   New York, NY 10010                             Rebecca.McClain@atg.in.gov
   (212) 849-7000

   MCCAIN LAW OFFICES, P.C.
   Trent A. McCain
   5655 Broadway
   Merrillville, IN 46410
   (219) 884-0696




                                              4
